97 F.3d 1458
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Ohma Rosemarie CLAMPITT, Debtor.Ohma Rosemarie CLAMPITT, Appellant,v.UNITED STATES TRUSTEE;  David L. Ray, Chapter 7 Trustee;Nellie L. Grant, Appellees.
No. 95-56830.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1996.*Decided Sept. 27, 1996.

Before:  FLETCHER, BRUNETTI, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Chapter 7 debtor Ohma Rosemarie Clampitt appeals pro se from the Bankruptcy Appellate Panel's ("BAP") decision affirming an order of the bankruptcy court converting Clampitt's case from Chapter 11 to Chapter 7.  The bankruptcy court ordered conversion because of Clampitt's failure to timely file her schedules of assets, liabilities, income, and expenditures required by 11 U.S.C. § 521.  "Because this court is in as good a position as the BAP to review the decision of the bankruptcy court, we review the bankruptcy court's decision independently."   Gayden v. Nourbakhsh (In re Nourbakhsh), 67 F.3d 798, 800 (9th Cir.1995) (per curiam).  We have jurisdiction pursuant to 28 U.S.C. § 158(d).  After a review of the record, we affirm for the reasons stated in the BAP's well-reasoned and thorough memorandum decision entered on October 2, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3